COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Sunil Kumar Mehta and Mehta Investments, Ltd. v.
                            Mohammed Ahmed
Appellate case number:      01-20-00568-CV
Trial court case number:    2017-84654
Trial court:                295th District Court of Harris County
        On November 13, 2020, appellants, Sunil Kumar Mehta and Mehta Investments,
Ltd., filed an unopposed motion to correct the deadline for the filing of appellants’ brief.
This Court’s docket currently sets the deadline for appellants to file their brief as November
30, 2020. Appellants’ motion asserts that their brief deadline may not yet be calculated,
because the appellate record is not yet completed. See TEX. R. APP. P. 38.6(a).
       The appellate record was initially due on September 9, 2020. See TEX. R. APP. P.
35.1(a). The clerk’s record was filed on September 9, 2020. Also on September 9, 2020,
Carl Browning, the official court reporter for the 295th District Court, filed a request to
extend the deadline to file the reporter’s record to October 9, 2020. In his request,
Browning further represented that he was not the only court reporter involved in the appeal,
identifying Kimberley Kidd, deputy court reporter for the 295th District Court, as also
having records relevant to the appeal. On September 10, 2020, the Court granted the
request, extending the deadline to file the reporter’s record to October 9, 2020.
       On October 7, 2020, Kidd filed a request to extend the deadline to file the reporter’s
record to November 9, 2020. The Court granted the request, extending the deadline to file
the reporter’s record to November 9, 2020. On October 30, 2020, Kidd filed a four-volume
reporter’s record with this Court. Based on that filing, the Court set a deadline for
appellants to file their brief as November 30, 2020. See TEX. R. APP. P. 38.6(a).
       On November 10, 2020, Browning filed a request to extend the deadline to file the
reporter’s record to December 9, 2020. On November 12, 2020, the Court granted the
request, extending the deadline to file the reporter’s record to December 9, 2020. Based
on Browning’s request, it appears the appellate record is not yet complete. Accordingly,
the deadline for filing of appellants’ brief cannot yet be determined.
        For these reasons, appellants’ motion is granted. Appellants’ brief will be due no
later than thirty days after the completion of the appellate record. See TEX. R. APP. P.
38.6(a).
      It is so ORDERED.

Judge’s signature: _____/s/ Terry Adams______
                    Acting individually  Acting for the Court

Date: ____December 3, 2020__